Affirmed and Opinion filed October 6, 2011.




                                         In The

                          Fourteenth Court of Appeals
                                 ___________________

                                  NO. 14-10-01200-CV
                                 ___________________

                        CHAU LE NEASON, M.D., Appellant

                                           V.

  JANELLE GORE BUCKNER, INDIVIDUALLY AND ON BEHALF OF THE
    ESTATE OF JAMES WAYLON BUCKNER AND CHELSYA JANELLE
                      BUCKNER, Appellees


                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-01169



                                     OPINION

      In this health care liability case, the plaintiffs allege that Dr. Chau Le Neason
(―Neason‖) committed sixteen specific acts of medical negligence, one or more of which
caused the death of James Waylon Buckner. Neason appeals the trial court’s denial of
her motion to dismiss three of those sixteen allegations from the case. We affirm.
                    I. FACTUAL AND PROCEDURAL BACKGROUND

      Before agreeing to perform back surgery on James Waylon Buckner, James’s
orthopedic surgeon asked Neason, an internal medicine physician, to provide a
―preoperative evaluation.‖ During this evaluation, Neason told James the medication he
took to control his peripheral vascular disease could cause excessive bleeding during the
planned surgery, and he should discontinue their use.

      After Francis performed the surgery on February 9, 2009, James was given ―thigh-
high TED stockings and a foot pump‖ to prevent blood clots in his legs.             Neason
examined James on February 11, 2009, and told him he should resume his regular
medication after ―the orthopedic surgeon‖ approved its use. James was discharged from
the hospital the next day and instructed to wear the stockings for three weeks, but was
given no written instructions as to when he should resume his former medication
schedule.   Three days after he was discharged from the hospital, James died from
bilateral pulmonary emboli.

      On January 7, 2010, James’s wife, Janelle Gore Buckner, sued Francis, Neason,
and Spine Associates of Houston, L.L.C. on behalf of herself, James’s estate, and James’s
minor child, Chelsya Janelle Buckner.       Although the plaintiffs allege that Neason
committed sixteen specific ―acts, wrongs and/or omissions‖ that caused James’s death,
only three of the allegations are at issue in this appeal. Specifically, they state that
Neason’s negligence consisted of

      8) Failing to immediately consult a specialist when the Defendants knew or
      should have known that their skills, knowledge or facilities were inadequate
      to properly treat James Waylon Buckner under the circumstances as they
      then existed;

                                           ...

      10) Failing to develop, employ, monitor, and follow appropriate policies
      and procedures with regard to the assessment, treatment, management, and
      oversight of patients such as Plaintiff [sic], and/or failing to train, employ,
                                            2
       and provide appropriate personnel to carry out such policies and
       procedures;

                                             ...

       12) Fail[ing] to obtain [the] consent of James Buckner to the surgery after
       first informing him of the risk of death from pulmonary embolism and deep
       vein thrombosis as a result of the February 2009 surgery, especially
       coupled with the failure to provide antithrombotic treatment . . . .

       On the same day that the Buckners filed their original petition, they served Neason
with an expert report dated October 9, 2009 (the ―original report‖) in which Dr. Steven R.
Graboff opined that Neason could have prevented James’s death with proper care. The
Buckners served a second copy of the same report on February 11, 2010.

       On August 5, 2010, Neason filed a motion to dismiss in which she characterized
each of the allegations in Janelle’s original petition as separate health care liability claim.
In the motion, Neason admitted that the Buckners filed the original report and the citation
in this case at the same time, but argued that three of their ―claims‖ should be dismissed
because ―they are not mentioned‖ in the expert report. The trial court sustained Neason’s
objections and granted the Buckners a 30-day extension to cure any deficiencies. They
timely filed a supplemental expert report, and on September 14, 2010, Neason filed a
second motion to dismiss the three allegations described above. The trial court denied
the motion, and this interlocutory appeal ensued.

                                   II. ISSUES PRESENTED

       Reasoning that expert reports are required in support of each allegedly negligent
act, and that allegations that are not so supported must be dismissed, Neason argues that
the trial court erred in denying her second motion to dismiss. We review the trial court’s
ruling on a motion to dismiss for abuse of discretion. Am. Transitional Care Ctrs. of
Tex., Inc. v. Palacios, 46 S.W.3d 873, 877–78 (Tex. 2001).



                                              3
                                       III. ANALYSIS

       As a threshold matter, the Buckners contend that we lack jurisdiction over this
appeal. Whether a court has subject matter jurisdiction is a question of law, which we
review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.
2004). As relevant here, Texas Civil Practices and Remedies Code section 51.014(a)(9)
provides that a person may appeal an interlocutory order that ―denies all or part of the
relief sought by a motion under Section 74.351(b) . . . .‖ TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(a)(9) (West 2008). Section 74.351(b) provides that the trial court must
grant an affected health care provider’s motion for dismissal of the claim with prejudice
and for an award of costs and fees if an expert report was not timely served.             Id.
§ 74.351(b). Neason is an affected health care provider, and the trial court denied the
motion to dismiss in which Neason asserted that no expert report in support of the
challenged allegations was timely served.         We therefore have jurisdiction over this
appeal.

A.     Waiver

       Neason admitted in her first motion to dismiss that the Buckners’ expert report
was served at the same time suit was filed in January 2010. Nevertheless, Neason raised
no objection to the report until she moved to dismiss certain of the allegations in August
2010. But, a defendant health care provider must raise any objections to the sufficiency
of a timely report not later than 21 days after service. Id. § 74.351(a). A defendant who
fails to do so waives all objections to the report. Id.; see, e.g., Ogletree v. Matthews, 262
S.W.3d 316, 322 (Tex. 2007) (hospital waived all objections to the adequacy of an expert
report by failing to object within 21 days of service).

       The Buckners assert, both in the trial court and on appeal, that Neason waived her
objections because she did not move for dismissal or otherwise object to the adequacy of
the original report within 21 days after service. See TEX. CIV. PRAC. & REM. CODE ANN.


                                              4
§ 74.351(a). The Buckners further reason that because Neason waived all objections to
the original report, her objections to the supplemental report also were waived.

       The Buckners served the original report in both January 2010 and February 2010;
Neason did not move to dismiss until approximately 210 days after the report was served
the first time and 175 days after the report was served the second time. Neason then
argued that, as to three of the sixteen specific acts of negligence alleged in the petition,
the expert report lacked the statutory requirements of an expert report and therefore was
so deficient as to be no report at all. Neason maintains that objections based on a failure
to serve an expert report are not subject to the 21-day day deadline and she did not waive
any rights to object or appeal. See id.; TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a).
She then argues that the supplemental expert report was similarly defective, and thus, the
trial court erred in denying her second motion to dismiss.

       Section 74.351(a) provides that each defendant physician ―whose conduct is
implicated in a report‖ must file and serve objections timely.        A report supporting
allegations that a physician’s thirteen negligent acts or omissions caused a patient’s death
implicates that physician’s conduct.     The original expert report therefore is not the
equivalent of the complete absence of an expert report and, consequently, Neason was
required to assert any objections to it within 21 days. See Ogletree, 262 S.W.3d at 321–
22 (rejecting argument that a report by a nurse was ―no report‖ at all and holding that the
hospital waived its objections by failing to raise them within 21 days); Troeger v.
Myklebust, 274 S.W.3d 104, 108 (Tex. App.—Houston [14th Dist.] 2008, pet denied)
(rejecting argument that an expert report implicating doctor’s conduct without identifying
him by name was, in effect, no report); Beckwith v White, 285 S.W.3d 56, 62–63 (Tex.
App.—Houston [1st Dist.] 2009, no pet.) (rejecting an argument that a report by an
unqualified doctor is ―no report‖); Maris v. Hendricks, 262 S.W.3d 379, 384–85 (Tex.
App.—Fort Worth 2008, pet denied) (rejecting the argument that a report in which the
physician assistant was not identified by name constituted ―no report,‖ and concluding

                                             5
that a motion to dismiss was untimely because it was filed more than 21 days after the
report was served).

        Neason cites Benson v. Vernon, 303 S.W.3d 755, 761 (Tex. App.—Waco 2009, no
pet.), for the proposition that when a claim is not addressed in an expert report, it is no
report at all and the 21-day deadline for objections does not apply. In Benson, the
plaintiff alleged that the health care provider’s various acts of negligence caused two
injuries: a pneumothorax and asymmetry of the right breast. Id. at 759. A divided court
concluded that the plaintiff’s expert report did not inform the defendant ―of the specific
conduct sued on with respect to asymmetry of the right breast,‖ id., and ―render[ed]
judgment of dismissal on that claim.‖ Id. at 762. But see Fagadau v. Wenkstern, 311
S.W.3d 132, 136–37 (Tex. App.—Dallas 2010, no pet.) (declining to follow Benson and
instead concluding that such a report should be considered a deficient report rather than
no report at all).

        Neason’s reliance on Benson is misplaced. Unlike the plaintiff in Benson, James
Buckner sustained a single injury. Moreover, the Texas Supreme Court subsequently
clarified that ―a document qualifies as an expert report if it contains a statement of
opinion by an individual with expertise indicating that the claim asserted by the plaintiff
against the defendant has merit.‖ Scoresby v. Santillan, 54 Tex. Sup. Ct. J. 1413, 2011
WL 2586860, at *1 (July 1, 2011). If this requirement is satisfied, then any inadequacies
in the report ―are deficiencies the plaintiff should be given an opportunity to cure.‖ Id. 1


        1
          The additional cases on which Neason relies are similarly unpersuasive and, in most instances,
factually distinguishable. Many concerned the distinction between direct and vicarious liability, which is
not at issue here. See, e.g., Petty v. Chumer, 310 S.W.3d 131,138 (Tex. App.—Dallas 2010, no pet.);
Beaumont Bone & Joint Institute, P.A. v. Slaughter, No. 09-09-00316-CV, 2010 WL 730152, at *2–*4
(Tex. App.—Beaumont Mar. 4, 2010, pet. denied) (mem. op.); Azle Manor, Inc. v. Vaden, No. 2-08-115-
CV, g, at *5 (Tex. App.—Fort Worth Nov. 6, 2008, no pet.) (mem. op.); Methodist Charlton Med. Ctr. v.
Steele, 274 S.W.3d 47, 49 (Tex. App.—Dallas 2008, pet. denied). In another, as in Benson, there were
multiple injuries. See, e.g., See Farishta v. Tenet Healthsystem Hosps. Dallas, Inc., 224 S.W.3d 448, 455
(Tex. App.—Fort Worth 2007, no pet.). In one case Neason cites, the court dismissed the entire suit
against a defendant physician where the expert report did not address any act of negligence actually
alleged against that defendant. See Clark v. HCA, Inc., 210 S.W.3d 1, 11 (Tex. App.—El Paso 2005, no
                                                    6
        Applying the reasoning of Scoresby to the facts of this case, the original report
served to Neason in January 2010 and again on February 2010 must be considered an
expert report if it contains an expert’s opinion indicating that there is merit to the
Buckners’ contention that Neason’s negligent provision of health care caused James’s
death. See id.; cf. Baylor Coll. of Med. v. Pokluda, 283 S.W.3d 110, 123 n.3 (Tex.
App.—Houston [14th Dist.] 2009, no pet.) (where the plaintiff alleged that the
defendant’s negligence before and during surgery caused her injury, the case could not be
dismissed if the expert report adequately addressed defendant’s negligence under either
theory). This is so even if the report does not address each of Neason’s alleged acts or
omissions that are claimed to have caused James’s death. See Arboretum Nursing &
Rehab Ctr. of Winnie, Inc. v. Isaacks, No. 14-07-00895-CV, 2008 WL 2130446, at *6
(Tex. App.—Houston [14th Dist.] May 22, 2008, no pet.) (mem. op.) (holding expert
report was sufficient even though it met the statutory requirements for only a subset of
plaintiff’s allegations)

        Neason argues that the report is inadequate as to three of her sixteen alleged acts
or omissions, but she has not denied that, at least in some respects, the report implicates
her conduct. Because it is undisputed that the report is authored by a person with
expertise and indicates that there is merit to the contention that Neason’s negligent
conduct caused James’s death, we conclude that it must be considered an expert report.
See Scoresby, 2011 WL 2586860, at *1; Fagadau, 311 S.W.3d at, 136–37; Arboretum,
2008 WL 2130446, at *6. Thus, after the Buckners served the original expert report,
Neason had 21 days to raise any objections to its sufficiency. Because Neason did not
meet this deadline, she waived all objections to it.



pet.). Here, the suit was not dismissed, and Neason has not denied that the expert report addresses some
of her alleged acts of negligence. In Salais v. Texas Department of Aging & Disability Services, 323
S.W.3d 527 (Tex. App.—Waco 2010, pet. denied), the Tenth Court of Appeals affirmed the dismissal of a
―claim‖ that the plaintiff never alleged; that is not true of this case. And, of course, all of the cases were
decided before Scoresby.
                                                      7
       Neason argues that because the trial court sustained the objections raised in her
first motion to dismiss and ordered the Buckners to cure the report’s deficiencies within
30 days, the trial court believed that the report was deficient as to those claims. This,
however, does not affect our analysis. When a health care provider fails to timely object
to an expert report, the trial court’s order to the plaintiff to cure the report’s deficiencies
is ―superfluous and procedurally inconsequential.‖ Maris, 262 S.W.3d at 386; see also In
re Rivera, 281 S.W.3d 510, 513–14 (Tex. App.—El Paso 2008, orig. proceeding)
(holding that a trial court abuses its discretion by sustaining an untimely objection to an
expert report and granting a 30-day extension to cure the report’s deficiencies). We
accordingly overrule the issues Neason presents in this appeal.

                                      CONCLUSION

       The deadlines in section 74.351(a) serve an important purpose in that they allow
trial courts to quickly dispose of unmeritorious causes of action. It would be contrary to
the statute’s purpose and would pointlessly multiply interlocutory appeals if we were to
address Neason’s argument that an expert report served months earlier does not address
each of her alleged acts or omissions that are claimed to have caused the patient’s injury.
To do so would be to allow a health care provider to file a separate motion to dismiss as
to each alleged breach of the standard of care that was arguably unaddressed in the expert
report, and to do so at almost any time in the litigation. Using this case as an example, if
we were to accept Neason’s reasoning and address the merits of her belated objections,
then—regardless of how we ruled—Neason could again challenge the expert report as to
one of the remaining allegations against her and again appeal an adverse ruling. She then
could repeat that process for each of the thirteen remaining allegations against her. This
would be contrary both to binding precedent and to the legislature’s purpose in enacting
the statutes at issue.




                                              8
      We accordingly hold that because Neason failed to timely object to the original
expert report, all of her objections to the expert report were waived. Thus, we affirm the
denial of her second motion to dismiss.




                                          /s/       Tracy Christopher
                                                    Justice




Panel consists of Justices Anderson, Brown, and Christopher.




                                                9